 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 WENDY M. GARBERS (CABN 213208)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6475
 6        FAX: (415) 436-7234
          wendy.garbers@usdoj.gov
 7
   Attorneys for Defendant SECRETARY OF THE
 8 DEPARTMENT OF HOMELAND SECURITY

 9
10                                  UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13
     SAI,                                )            No. 16-cv-01024 JST
14                                       )
             Plaintiff,                  )            STIPULATION AND [PROPOSED] ORDER RE
15                                       )            SETTLEMENT CONFERENCE AND
          v.                             )            SCHEDULE
16                                       )
     COVENANT AVIATION SECURITY, LLC, et )
17   al.,                                )            The Honorable Jon S. Tigar
             Defendants.                 )
18                                       )
19

20          WHEREAS, on September 26, 2018, this Court entered an Order staying this case for sixty days
21 for all purposes other than ADR, namely a settlement conference with Magistrate Judge Kim (ECF 232);

22          WHEREAS, on October 10, 2018, the parties held a scheduling call with Magistrate Judge Kim.
23 Judge Kim set the settlement conference for December 13, 2018 (ECF 235);

24          WHEREAS, under the Court’s prior Order, the stay herein is set to expire on November 26,
25 2018, before the settlement conference;

26          WHEREAS, a further case management conference is currently scheduled herein for December
27 5, 2018, also before the settlement conference;

28          IT IS HEREBY STIPULATED, by Plaintiff Sai, Defendant Secretary of the Department of
     STIPULATION AND [PROPOSED] ORDER RE SETTLEMENT CONFERENCE AND SCHEDULE
     No. 16-cv-01024 JST                                                                          1
30
 1 Homeland Security, and Defendant Covenant Aviation Security, LLC, that, subject to Court approval:

 2          1. The stay previously entered in this matter continue until January 2, 2019, in order to

 3 accommodate the December 13, 2018 settlement conference; and

 4          2. The further case management conference also be continued until January 16, 2019.

 5

 6 DATED: October 16, 2018                                 Respectfully submitted,

 7                                                         ALEX G. TSE
                                                           United States Attorney
 8
                                                           /s/ Wendy M. Garbers
 9                                                         WENDY M. GARBERS
                                                           Assistant United States Attorney
10

11

12 DATED: October 16, 2018                                 CODDINGTON, HICKS & DANFORTH
13

14                                                          /s/ Richard G. Grotch*
                                                           RICHARD G. GROTCH
15
                                                           Attorneys for Defendant
16                                                         COVENANT AVIATION
                                                           SECURITY, LLC
17

18

19 DATED: October 16, 2018                                 BAKER BOTTS LLP
20

21                                                          /s/ Navi Singh Dhillon *
                                                           NAVI SINGH DHILLON
22                                                         Attorneys for Plaintiff SAI
23 *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of

24 perjury that all signatories have concurred in the filing of this document.

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER RE SETTLEMENT CONFERENCE AND SCHEDULE
     No. 16-cv-01024 JST                                                                                2
30
 1                                         [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, it is hereby ordered that they stay previously entered in this

 3 matter continue until January 2, 2019. The December 5, 2018 CMC herein is hereby continued until

 4 January 16, 2019 at 2:00, with statements due on January 7, 2019.

 5

 6 Dated:     October 17, 2018

 7

 8
                                        HONORABLE JON S. TIGAR
 9                                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER RE SETTLEMENT CONFERENCE AND SCHEDULE
     No. 16-cv-01024 JST                                                                       3
30
